ORDER

Upon consideration of the Petition for Ináctive Status by Consent submitted to this Court by Petitioner and Respondent, it is this 7th day of November, 1997
ORDERED by the Court of Appeals of Maryland that the Joint Petition be, and it is hereby, granted and Richard S. Labovitz is to be placed on inactive status due to health reasons subject to further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Richard S. Labovitz from the register of attorneys in this Court until further order of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance •with Rule 16-713.